Reed, J.,
dissenting: — It appears to me that the conclusion reached by the majority is illogical and unreasonable. The notice to redeem from the tax sale embraced more than twenty-five tracts of lands, and was directed to the same number of persons. "We held, in White v. Smith, 25 N. W. Rep., 115,* that such a notice was insufficient, and that the right of redemption was not extinguished by a deed based thereon. The service of the notice was proven by the affidavit of the publisher of the newspaper in whieh it was published. It was held in American Missionary Ass’n v. Smith, 59 Iowa, 704, that such proof was insufficient, and that the right of redemption from the tax sale was not cut off by it. There exist two grounds, then, upon which it has been held by this court that there was a total want of power in the treasurer to execute the deed. But the holding of the majority is that, notwithstanding the fact that the deed was executed without right or authority, and notwithstanding the further fact that plaintiff’s right of redemption has never been extinguished, his right of action is barred. This conclusion seems to me to be unsound. The statute should be liberally construed, and the limitation created by it should be held to apply as against all merely technical irregularities in the proceeding. But until a deed has been executed, under an actual power to execute it, I think it impossible that the period of limitation should begin to run. In my opinion the judgment ought to be
Reversed.
Adams, J., concurs in this dissent. #

Opinion reserved on rehearing, and hence not yet published in official reports. — Reporter.